Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims set forth “an allocator . . . and configured to . . . allocate the samples . . . to a respective one of consecutive tracking channels” and the specification substantially repeats such language. However, the specification fails to sufficiently enable a skilled artisan to make and/or use the same.  It is unclear what structure is associated with “allocator” and the specification does not set forth any examples or manners in which the structure of such is defined or what it encompasses.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the subject matter. 
Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  The broadest reasonable interpretation of the claims 26, 47 and 49, for example, encompasses every and all forms of “processing.”  Unlimited functional limitations that extend to all means and methods are not adequately enabled by the written description; thus, the full scope of the claims are insufficiently enabled in light of the broadest reasonable interpretation of sequentially processing samples and would require undue experimentation by the artisan to make and/or use the claimed subject matter directed to such general usage of “processing.”
Claim 37 is insufficiently enabled since the specification fails to disclose how the location of the receiver is capable of being determined on the basis of less than four satellites.  In its broadest reasonable interpretation of the claims, the location is determined on the basis of less Wands factors one of ordinary skill would require undue experimentation in order to determine position on the basis of less than four satellites. 
Claim 41 is insufficiently enabled.  The claim states “wherein a difference between a clock of the receiver device and a clock of the satellite that transmits the received signal is known to the receiver” and the specification repeats said language.  However, it is well known that due to the relative movement of the satellites and a receiver device and the use of highly accurate clocks on board the satellites as  well as the conventional lower accuracy clocks on receivers, that the clock offset between a receiver clock and the clocks of each of the plurality of satellites are different and required to be calculated in the typical four equations with four unknowns.  The specification does not disclose with any clarity nor description for how the clock offset would be known.  As such, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In light of the numerous uses of the following terminology, the rejections for lack of clarity/indefiniteness extend beyond the independent claims and therefore should be considered across the set of claims. The claim language “bandwidth factor” in the majority of the claims fails to clearly and distinctly define the subject matter. The claims fail to state what the metes and bounds of such language are or what information is used to determine such since as best understood, the pre-processor appears to represent a memory that stores samples in “consecutive memory locations,” i.e. FIFO.
The scope of “an allocator” is not clearly and distinctly defined in the claims. The specification substantially reiterates the language an allocator configured to allocate but does not describe what the structure actually is. Thus, the language is indefinite since the metes and bounds of the language are not clearly set forth.
The claim language “consecutive tracking channels” is indefinite since it is unclear in what manner a tracking channel is “consecutive” as that term is known and understood in the art.
The claim language “in consecutive processing cycles” is indefinite since it is unclear what constitutes a “processing cycle.”
  The claim language “a processor, coupled to the allocator and comprising at least one hardware sub-processor” fails to clearly and distinctly define the applicant’s subject matter. As best understood, in order to provide consecutive cycles or sequential processing, it would appear that more than one hardware sub-processor is necessarily required to operate, yet the scope of the claim encompasses a single hardware sub-processor.  The claim language “each hardware sub-processor is configured to track one of the consecutive tracking channels” is indefinite since it is channel” is tracked as opposed to a signal that is tracked.  Finally, the language “sequentially process the samples of the sampling interval in accordance with the allocation” fails to clearly describe or set forth the subject matter since the scope of “sequentially process the samples” is undefined and it is unclear what processing is involved. The claim language encompasses any and all types of processing known and unknown. Moreover, it is unclear in what manner the “allocation” is involved in the processing as specified by the language “in accordance with the allocation.”
The language in claim 27 is indefinite since the number of consecutive tracking channels and the number of consecutive processing cycles are not comprehensible in light of the failure to clearly set forth the “bandwidth factor.”
Claim 29 is indefinite for failing to clearly and distinctly set forth the subject matter.  There is nothing associated with the “sampling rate of the received signal” since the signal tracker is merely responsive to an already sampled received signal.  Thus, it is unclear what structure is involved with the functional step or where the sampling rate is derived.  Moreover, the language “and rounding up is a result of the dividing to a closest integer” is grammatically unclear.
Claim 30 lacks clarity since claim 26 sets forth a “pre-processor . . . configured to store samples . . . at consecutive memory locations” and claim 30 also is directed to storing samples of the received signals in consecutive memory locations. Thus, it is unclear what distinction exists between the two claims.
Claim 31 is indefinite due a lack of proper antecedent basis for “the receiver device.”  Furthermore, it is unclear what the scope of the term “searcher” encompasses and whether or not 
Claim 32 lacks clarity since the tracker device is defined in claim 26 by a pre-processor, an allocator, and a processor, and it is unclear in what capacity any one of those components are capable of communicating with a “network node” so as to receive such information.
Claim 33 lacks clarity since the tracker device is defined in claim 26 by a pre-processor, an allocator, and a processor, and it is unclear in what capacity any one of those components are capable of receiving the claimed information.  Moreover, the language “a type of the received signal transmitted” lacks clarity as to what the scope of “type of signal” encompasses.
Claim 34 is indefinite due a lack of proper antecedent basis for “the receiver device.”  Furthermore, it is unclear what the scope of the term “searcher” encompasses and whether or not this part of the tracker device or something else.  Thus, the metes and bounds of the claim are not clearly set forth.
Claims 37-41 are unclear since there is no particular relationship defined between the receiver and the signal tracker.  The claim encompasses a remote receiver device.  
Claim 42 is indefinite since it is unclear in what manner the structure associated with the signal tracker are further limited by a set of satellite that are synchronized.
Claim 43 is indefinite since it is unclear what the scope of “the received signal is processed by one hardware sub-processor in one processing cycle” encompasses with respect to the meaning of “processed” or with respect to the apparent contradictory nature to the claim from which it depends, for example claim 26, which “sequentially process” the samples.

Notes Due to Lack of Clear Meaning and Understanding of the Claims
Due to the overall lack of clarity of the claims and the issues with enablement, the Office is not in a position to understand the scope of the claimed subject matter in order to examine with respect to the prior art.  A few documents considered to be relevant to the subject matter of processing satellite navigation signals are provided below and should be used in considering any amendments to be made to the claimed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is ordered merely by date.
Niles et al (5,420,593) disclose a system and method in a wireless device in the form of a GPS receiver comprising a GPS downconverter, a fast acquisition unit, a GPS digital signal processor (DSP), a static random access memory (SRAM) and a temperature compensated crystal oscillator (TCXO). The fast acquisition unit samples intermediate frequency signals from the GPS downconverter at 5.17 MHz and writes the samples to the SRAM memory (appearing to be equivalent to the claimed “pre-processor for storing samples”). A PRN Code Chip Accelerator, exemplified in FIG. 2, then allocates stored samples from the memory and supplies the samples back out at a rate of 10.34 MHz (appearing to be equivalent to the claimed allocator outputting at a rate associated with a bandwidth factor of 2, though higher rates are feasible, 4:47+). The GPS DSP (appearing to meet the scope of the claimed processor coupled to the allocator and configured to process samples) is such that PRN code and code phase searches are conducted at two times the real-time transmission rate of a GPS satellite. Thus, the correlator associated with the DSP provides multiple correlations on the same set of sampled data to be performed wherein the consecutively stored data is stored on Page A and Page B and then sequentially processed, (8:45+).  Once a code lock is obtained, Doppler, code, code phase and ephemeris data are stored by a GPS processor. FIG. 4 exemplifies the sequential writing of the sampled data (appearing to meet the storing at consecutive memory locations). The sequentially processed sampled data allows for faster acquisition and tracking and thus reduces power consumption.
Shakeri et al (20020009130) disclose a wireless device in the form of a GPS receiver, FIG. 1, for processing GPS signals wherein digitized input samples are provided to a base-band circuit 140 which processes the samples to provide correlation results to the processor 150. The base-band circuit 140 uses a multi-channel multiplexing scheme and a spread spectrum architecture (exemplified in FIGs. 2-6) and provides features which include efficient processing, simple implementation, and low power. FIG. 6 exemplifies a portion of the base-band circuit and shows a circular shift register comprising phases a and b representing consecutive memory locations for sequential processing.
Yule et al (6,590,525) disclose the conventionality in a wireless device (FIG. 3) including a GPS receiver of sequentially storing sampled data associated with satellite navigation signals via a FIFO memory 12 which are retrieved (allocated to) by a digital GPS signal processor 13, 14 for sequentially processing the samples of data in one of a plurality of tracking channels 13 i, ii, and iii.  Yule et al further show the conventionality of receiving assistance data (7:38+).
King et al (6,804,290) disclose a wireless device in the form of a GPS receiver including a pre-processor in the form of down-converter 104 and A/D 106 clocked by clock generator 142 to provide sampled signal data.  The sampled signal data is then fed to first and second consecutive memories 114, 116/118, 120 under control of the sequencer 126, which are then 
Harrison (20060222113) discloses a system and method for a wireless device in the form of a GPS receiver including providing a data memory for receiving a sample-sequential input and providing a sample-parallel output, the data memory organizing the sample serial input into blocks of n sequential samples; providing a Doppler memory for receiving a sample-sequential input and providing a sample-parallel output, the Doppler memory organizing the sample serial input into blocks of n sequential samples; providing a code register organized for a sample-serial or a segment-serial input and a sample-parallel output, the sample parallel output having n parallel samples, the segmented code register storing the input samples in an order of input and one of forward- or backward-shifting the registered samples on each clock cycle prior to parallel output, the forward-shifting shifting the registered samples by one sample position and the backward-shifting shifting the register samples by one segment of samples per clock cycle; pc. Each shift-register segment can receive samples serially from the prior segment and can also receive all Lpc samples in parallel from the following segment. This allows the full-length P/N code shift register to be shifted forward one sample per clock cycle and to also be shifted backward by a full segment length (Lpc) in one clock cycle. With this capability, a narrow range of Lpc code-phases can be completely searched (all blocks of n Data memory samples processed) before testing of any other code phases, and thereby reducing the post-correlation memory size.
Wang et al (20060251173) disclose an efficient and flexible GPS receiver architecture including an RF FIFO memory for storing samples at consecutive memory locations.  It employs only one single set of on-chip code Numerically Controlled Oscillator (NCO), carrier NCO, pseudorandom number sequence (PN code) generator, and correlators for all channels in succession. A GPS receiver implementing a baseband IC chip according to the invention can accommodate any number of channels. The number of channels can be increased simply by increasing the circuit clock speed.  An onboard memory stores the computed data on each channel as the processing is shifted from one channel to another. The stored data are used during the next processing of the same channel. Thus, the total number of active channels can be set to 
Grover et al (20070206663) disclose a wireless device in the form of a GPS receiver and a method and system for code space searching which is implemented by a memory; a searcher configured to perform a plurality of programmable tasks and generate for each programmable task a plurality of coherent integration results obtained over an initial integration time period; an accelerator configured to determine at least one coherent accumulation of searcher integration results based on one or more coherent integration lengths and frequency offsets determined by a selectable search mode; and a data mover configured to transfer the integration results from the searcher to the memory, and configured to transfer integration results from memory to the accelerator. FIG. 4 exemplifies the capturing of samples, writing to consecutive memory locations, allocating (swapping buffer associations) values, and further processing in the form of conventional correlation and navigation processing in a GPS receiver.
Hoffmann (20070255930)
Penna et al (20090073037) disclose a GPS processing arrangement in FIG. 2.
Nayyar et al (20090213006) disclose a GNSS receiver including a baseband processing block for signal tracking, exemplified in FIG. 4 including storage of a received signal in a plurality of consecutive memory locations 410A-E, a multiplexer 420 for allocating stored samples to one of a plurality of consecutive tracking channels 490-1 through 490-N, in order to respectively track satellite signals.
Young et al (8,514,129) disclose a buffering technique for a GPS receiver signal tracker including consecutively storing samples and processing the samples, see FIG. 7, which appears to be identical to the applicant’s FIG. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646